Order filed, July 28, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00157-CV
                                 ____________

                         JOSE DOMINGUEZ, Appellant

                                            V.

                 AMERICAN EXPRESS BANK FSB, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-202842


                                     ORDER

      The reporter’s record in this case was due June 29, 2017. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Karen Woolsey, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM